                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMIE WENGER,                                   :
                                                :
       Plaintiff,                               :
                                                :
         v.                                     :
                                                :            CIVIL ACTION NO. 18-912
NANCY A. BERRYHILL,                             :
Acting Commissioner of                          :
Social Security,                                :
                                                :
       Defendant.                               :

                                           ORDER


       This 11th day of February, 2019, following consideration of Plaintiff's Request for

Review and the Defendant's Response thereto, careful consideration of the Report and

Recommendation of United States Magistrate Judge Marilyn Heffley, Plaintiff’s Objections

and Defendant’s response, it is hereby ORDERED as follows:

   1. Plaintiff’s Objections are OVERRULED;

   2. The Report and Recommendation is APPROVED and ADOPTED;

   3. The Request for Review is DENIED;

   4. Judgment is GRANTED in favor of the Defendant; and

   5. The Clerk of Court shall mark this case CLOSED.




                                                          /s/ Gerald Austin McHugh
                                                    United States District Judge
